Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Comptroller disapproving petitioner’s application for accidental disability retirement benefits. The petitioner’s application was denied upon the ground *951that he failed to establish that he was incapacitated from the performance of his duties as a custodian. If the determination is supported by substantial evidence, it must be confirmed (Matter of Chayut v Levitt, 70 AD2d 701). The record discloses that, although challenged on cross examination, the medical evidence offered on behalf of the retirement system to the effect that claimant was not suffering a disability from his employment related to his alleged accidental injury, supplies the needed substantial evidence. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Main, Casey and Herlihy, JJ., concur.